Exhibit 23(a) We consent to theincorporation by reference in the Registration Statement (No. 33-56282) on Form S-8 of Dataram Corporation and of our report dated July 29, 2010, relating to the consolidated balance sheets of Dataram Corporation and Subsidiaries as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity and cash flows for each of the years in the three-year periodended April 30, 2010which report appears in the April 30, 2010 Annual Report on Form 10-K of Dataram Corporation. /s/ J.H. COHN LLP Lawrenceville, New Jersey July 29, 2010
